t c memo united_states tax_court jacob a cheli and elissa m cheli petitioners v commissioner of internal revenue respondent docket no 19030-12l filed date jacob a cheli and elissa m cheli pro sese carrie l kleinjan for respondent memorandum opinion ruwe judge this matter is before the court on respondent’s motion for summary_judgment motion pursuant to rule respondent contends that no unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect at all relevant times genuine dispute exists as to any material fact and that the determination to collect petitioners’ income_tax liabilities for the taxable years and by levy and the determination to maintain a notice_of_federal_tax_lien filed under sec_6323 should be sustained petitioners have not responded to the motion despite an order from this court instructing them to do so background at the time the petition was filed petitioners resided in pennsylvania petitioners timely filed federal_income_tax returns for the taxable years and years at issue but failed to fully pay the tax_liabilities reported on the returns respondent filed a notice_of_federal_tax_lien regarding petitioners’ unpaid tax_liabilities for the years at issue respondent sent petitioners a letter notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 dated date respondent sent petitioners a notice cp-90 notice_of_intent_to_levy and notice of your right to a hearing dated date petitioners submitted a timely form request for a collection_due_process or equivalent_hearing in which they did not contest the underlying tax_liabilities by order dated date the court directed petitioners to file a response on or before date no response was filed by petitioners but instead requested an installment_agreement by letter dated date the settlement officer acknowledged receipt of petitioners’ collection_due_process cdp hearing request and scheduled a telephone conference call for date in the letter the settlement officer requested that petitioners provide a completed form 433-a collection information statement for wage earners and self-employed individuals so that he could make a decision regarding petitioners’ request for an installment_agreement petitioners did not call the settlement officer on date by letter dated date the settlement officer informed petitioners that they had not called the settlement officer for the scheduled cdp hearing and had not submitted a completed form 433-a the letter further stated that petitioners had days to provide any additional information they would like the settlement officer to consider in making his determination petitioners did not contact the settlement officer or provide any additional information respondent issued and sent to petitioners individually at the same address a notice_of_determination concerning collection actions s under sec_6320 and or dated date sustaining the filing of the notice_of_federal_tax_lien and the proposed levy action petitioners timely filed a petition with this court discussion summary_judgment is intended to expedite litigation and to avoid unnecessary and expensive trials 61_tc_861 summary_judgment may be granted where the pleadings and other materials show that there is no genuine dispute as to any material fact and that a decision may be rendered as a matter of law rule a and b 98_tc_518 aff’d 17_f3d_965 7th cir the burden is on the moving party to demonstrate that no genuine dispute as to any material fact remains and that they are entitled to judgment as a matter of law 116_tc_73 in all cases the evidence is viewed in the light most favorable to the nonmoving party 100_tc_32 however the nonmoving party is required to go beyond the pleadings and by her own affidavits or by the ‘depositions answers to interrogatories and admissions on file ’ designate ‘specific facts showing that there is a genuine issue for trial ’ 477_us_317 see also 119_tc_157 115_tc_554 petitioners failed to respond to the motion and have failed to demonstrate that there is a genuine dispute for trial consequently we conclude that there is no dispute as to any material fact and that a decision may be rendered as a matter of law sec_6331 provides that if any person liable to pay any_tax neglects or refuses to pay such tax within days after notice_and_demand for payment then the secretary is authorized to collect such tax by levy upon the person’s property sec_6331 provides that at least days before enforcing collection by way of a levy on the person’s property the secretary is obliged to provide the person with a final notice_of_intent_to_levy including notice of the administrative appeals available to the person sec_6321 provides that if any person liable to pay any_tax neglects or refuses to do so after demand the amount shall be a lien in favor of the united_states upon all property and rights to property whether real or personal belonging to such person sec_6323 authorizes the commissioner to file a notice_of_federal_tax_lien pursuant to sec_6320 the commissioner must provide the taxpayer with notice of and an opportunity for an administrative review of the propriety of the filing see 115_tc_329 if a taxpayer requests a cdp hearing in response to a filing of a notice_of_federal_tax_lien or a notice_of_intent_to_levy he may raise at that hearing any relevant issue relating to the unpaid tax proposed levy or lien sec_6330 c relevant issues include possible alternative means of collection such as an installment_agreement sec_6330 if a taxpayer’s underlying liability is properly at issue the court reviews any determination regarding the underlying liability de novo 114_tc_176 a taxpayer is precluded from disputing the underlying liability if it was not properly raised in the cdp hearing see 129_tc_107 petitioners did not raise their underlying tax_liabilities in the request for a cdp hearing nor did they attend the cdp hearing in the petition petitioners state we do not dispute the amount owed consequently petitioners’ underlying tax_liabilities are not properly before the court the court reviews administrative determinations by the commissioner’s office of appeals regarding nonliability issues for abuse_of_discretion 131_tc_197 goza v commissioner t c pincite the determination of the office of appeals must take into consideration the verification that the requirements of applicable law and administrative procedure have been met issues raised by the taxpayer and whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection be no more intrusive than necessary sec_6320 sec_6330 see also 117_tc_183 the settlement officer properly based his determination on the factors required by sec_6330 generally it is not an abuse_of_discretion for the settlement officer to deny a taxpayer’s request for a collection alternative when the taxpayer does not provide collection information requested by the settlement officer see 414_f3d_144 1st cir sapp v commissioner tcmemo_2006_104 tax ct memo lexi sec_105 at the settlement officer requested that petitioners provide a completed form 433-a petitioners did not provide the requested information in the absence of the requested information respondent’s settlement officer did not abuse her discretion in denying petitioner’s request for collection alternatives yoel v commissioner tcmemo_2012_ at citing wright v commissioner tcmemo_2012_24 tax ct memo lexi sec_25 at petitioners also failed to respond to the motion as ordered by the court by failing to respond to the assertions in the motion petitioners waived their right to contest them see rule d lunsford v commissioner t c pincite akonji v commissioner tcmemo_2012_56 tax ct memo lexi sec_49 at as a result we find that the settlement officer did not abuse his discretion in denying petitioners’ request for a collection alternative we hold that the determination to proceed with collection was not an abuse of the settlement officer’s discretion and the proposed collection action is sustained to reflect the foregoing an appropriate order will be issued granting respondent’s motion and decision will be entered for respondent
